

115 HR 3285 IH: Sustainable, Affordable, Fair, and Efficient (SAFE) National Flood Insurance Program Reauthorization Act of 2017
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3285IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Higgins of Louisiana (for himself, Mr. Johnson of Louisiana, Mr. Pallone, Mr. Pascrell, Mr. Sires, Mrs. Watson Coleman, Mr. Harper, Mr. Palazzo, and Mr. Payne) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sustainable, Affordable, Fair, and Efficient (SAFE) National Flood Insurance Program Reauthorization Act of 2017.
 2.Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Definitions. TITLE I—Reauthorization and affordability Sec. 101. Extension of National Flood Insurance Program. Sec. 102. Limitation on increases of premiums, surcharges, and mapping fees. Sec. 103. Means-tested mitigation and affordability assistance. Sec. 104. Coverage expansion. Sec. 105. Additional coverage for business interruption. TITLE II—Mitigation and mapping Sec. 201. ICC expansion. Sec. 202. Flood mitigation assistance prioritization and authorization. Sec. 203. Predisaster hazard mitigation program authorization. Sec. 204. National Flood Mapping Program. Sec. 205. Reallocation of premium surcharges. Sec. 206. Multifamily mitigation. Sec. 207. Sense of Congress regarding flood mitigation activities. Sec. 208. New zone for levee-impacted areas. Sec. 209. Appeals regarding existing flood maps. TITLE III—Cost savings Sec. 301. Forbearance on NFIP interest payments. Sec. 302. Cap on Write Your Own company compensation. Sec. 303. Taxpayer protection. Sec. 304. Vendor costs; transparency. TITLE IV—Claims process reform Sec. 401. Earth movement clarification. Sec. 402. Treatment of basements. Sec. 403. Mold damage clarification. Sec. 404. Appeal of decisions relating to flood insurance coverage. Sec. 405. Accountability for underpayments by Write Your Own companies. Sec. 406. Policyholder right to know. Sec. 407. Increasing statute of limitations for lawsuits. Sec. 408. Attorney fee shifting. Sec. 409. DOJ defense against policyholder lawsuits. Sec. 410. Study on participation rates. Sec. 411. Federal Flood Insurance Advisory Committee. Sec. 412. Authority to terminate contractors and vendors. Sec. 413. Easing proof of loss requirements. Sec. 414. Elevation certificates. Sec. 415. Monthly installment payment for premiums. Sec. 416. Pilot program for pre-existing structural conditions. Sec. 417. Deadline for claim processing. Sec. 418. Engineer oversight and certification. Sec. 419. Engineer reports. Sec. 420. Improved training of agents and adjusters. Sec. 421. Agent Advisory Council. Sec. 422. Efficient use of mitigation dollars. Sec. 423. Improved disclosure requirements. Sec. 424. Amendments to Financial Assistance/Subsidy Arrangement. Sec. 425. Technical and conforming amendments. 3.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; (2)the term National Flood Insurance Fund means the fund established under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017);
 (3)the term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.);
 (4)the term National Flood Mitigation Fund means the fund established under section 1367 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104d);
 (5)the term Standard Flood Insurance Policy means the policy set forth in Appendix A to part 61 of title 44, Code of Federal Regulations; (6)the term Write Your Own company means a company that participates in the Write Your Own Program; and
 (7)the term Write Your Own Program means the cooperative undertaking between the insurance industry and the Federal Insurance and Mitigation Administration that allows participating property and casualty insurance companies to write and service standard flood insurance policies.
			IReauthorization and affordability
			101.Extension of National Flood Insurance Program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended, in the first sentence, by striking September 30, 2017 and inserting September 30, 2023.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting September 30, 2023. 102.Limitation on increases of premiums, surcharges, and mapping fees (a)DefinitionIn this section, the term covered cost means—
 (1)the amount of an annual premium with respect to any policy for flood insurance under the National Flood Insurance Program;
 (2)any surcharge imposed with respect to a policy described in paragraph (1), including a surcharge imposed under—
 (A)section 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)), as amended by section 201(b); or
 (B)section 1308A(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)); and (3)a fee described in paragraph (1)(B)(iii) or (2) of section 1307(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)).
 (b)Limitation on increasesDuring the 6-year period beginning on the date of enactment of this Act, and notwithstanding section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)), the Administrator may not, in any year, increase the amount of any covered cost by an amount that is more than 10 percent, as compared with the amount of the covered cost during the previous year.
 (c)Rule of constructionNothing in subsection (b) may be construed as prohibiting the Administrator from reducing, in any year, the amount of any covered cost, as compared with the amount of the covered cost during the previous year.
 (d)Average historical loss yearSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by striking subsection (h) and inserting the following:
					
 (h)Rule of constructionFor purposes of this section, the calculation of an average historical loss year shall be computed in accordance with generally accepted actuarial principles.. 103.Means-tested mitigation and affordability assistance Chapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following:
				
					1326.Affordability assistance
						(a)Affordability assistance fund
 (1)EstablishmentThe Administrator shall establish in the Treasury of the United States an Affordability Assistance Fund (referred to in this section as the Fund), which shall be—
 (A)an account separate from any other accounts or funds available to the Administrator; and (B)available without fiscal year limitation.
 (2)Use of fundsAmounts from the Fund shall be available to provide financial assistance under subsection (b). (3)Source of fundsThe Fund shall be credited with any surcharges imposed and collected by the Administrator under section 1308A(a).
							(b)Financial assistance
 (1)DefinitionsIn this subsection— (A)the term adjusted gross income has the meaning given the term in section 62 of the Internal Revenue Code of 1986;
 (B)the term covered project means a mitigation project with respect to a household that reduces the total amount of actuarial risk during a 50-year period by an amount that is greater than the total cost of the project, subject to paragraph (4);
 (C)the term eligible household means a household for which— (i)housing expenses exceed 30 percent of the adjusted gross income of the household in a year; and
 (ii)the total assets owned by the household are not greater than $1,000,000; and (D)the term housing expenses means, with respect to a household, the total amount that the household spends in a year on—
 (i)mortgage payments; (ii)property taxes;
 (iii)homeowners insurance; (iv)premiums for flood insurance under the national flood insurance program; and
 (v)principal and interest payments for a loan provided under this section. (2)Authority (A)Loans for covered projectsThe Administrator shall provide a low- or zero-interest loan to an eligible household to fund a covered project.
 (B)Other financial assistanceThe Administrator shall provide a voucher, grant, or premium credit to an eligible household for a year in an amount that is equal to the lesser of—
 (i)the difference between— (I)the housing expenses of the household for the year; and
 (II)30 percent of the adjusted gross income of the household for the year; and (ii)the sum of—
 (I)the cost of premiums for the household for flood insurance under the national flood insurance program for the year; and
 (II)principal and interest payments for the household for the year for a loan provided under this section.
 (3)Relationships with other agenciesThe Administrator may enter into a memorandum of understanding with the head of any other Federal agency to administer the provision of loans under paragraph (2)(A).
 (4)Use of discount rate in calculationThe Administrator shall calculate the amounts under paragraph (1)(B) using a discount rate of 3 percent..
			104.Coverage expansion
 (a)In generalSection 1306(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)) is amended— (1)in paragraph (2), by striking $250,000 and inserting $500,000; and
 (2)in paragraph (4), by striking applicable) of $500,000 and inserting applicable) of $1,500,000. (b)Rule of constructionNotwithstanding section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a), nothing in the amendments made by subsection (a) may be construed as requiring a person to obtain flood insurance in an amount that is greater than the amount of flood insurance held by that person on the day before the date of enactment of this Act.
				105.Additional coverage for business interruption
 (a)In generalThe Administrator shall conduct a study on the feasibility and soundness of offering coverage for interruption business losses caused by a flood under the National Flood Insurance Program (referred to in this section as business interruption coverage).
 (b)ContentsIn conducting the study under subsection (a), the Administrator shall, at a minimum— (1)evaluate insurance industry best practices for offering business interruption coverage, including the types of coverage provided and the utilization rate;
 (2)estimate the potential risk premium rates for business interruption coverage based on the flood risk reflected in the flood insurance rate map or other risk metrics in effect at the time of purchase;
 (3)analyze the operational and administrative expenses associated with providing business interruption coverage and adjusting claims;
 (4)identify potential obstacles that may prevent the Administrator from offering business interruption coverage;
 (5)evaluate the benefits of providing business interruption coverage; (6)analyze any potential impacts on the financial position of the National Flood Insurance Program; and
 (7)develop a feasibility implementation plan and projected timelines for offering business interruption coverage.
 (c)Availability of expertsIn conducting the study under subsection (a), the Administrator may accept and utilize the personnel and services of any other Federal agency, and appoint and fix the compensation of temporary personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, or employ experts and consultants in accordance with the provisions of section 3109 of such title, without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (d)DeadlineThe Administrator shall complete the study required under subsection (a) not later than September 30 of the second full fiscal year after the date of enactment of this Act.
				IIMitigation and mapping
			201.ICC expansion
 (a)Increase of limitation on liabilityNot later than 180 days after the date of enactment of this Act, the Administrator shall amend the Standard Flood Insurance Policy to increase the limitation on liability relating to Coverage D—Increased Cost of Compliance from $30,000 to $100,000.
				(b)Expansion of eligibility; clarification with respect to coverage limits; non-Federal match
 (1)In generalSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended— (A)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly;
 (C)in the matter preceding subparagraph (A), as so redesignated, by striking The national and inserting the following:  (1)In generalThe national;
 (D)in paragraph (1), as so designated— (i)in subparagraph (A), as so redesignated, by inserting , without regard to whether the property is in an area having special flood hazards after loss structures;
 (ii)in subparagraph (C), as so redesignated, by striking the period at the end and inserting ; and; (iii)in subparagraph (D), as so redesignated—
 (I)in the matter preceding clause (ii), as so redesignated, by inserting subject to paragraph (2), before properties for which; (II)in clause (iii), as so redesignated, by striking and at the end;
 (III)in clause (iv), as so redesignated, by striking the period at the end and inserting ; and; and (IV)by adding at the end the following:
									
 (v)a property outside an area having special flood hazards if the community, under section 1361, has established land use and control measures for the area in which the property is located.;
 (E)in the flush text following paragraph (1)(D)(v), as added by subparagraph (D) of this paragraph, by striking The Administrator and inserting the following:
							
 (3)SurchargesThe Administrator; and (F)by inserting after paragraph (1), as so designated by subparagraph (A) of this paragraph, the following:
							
 (2)Use of funds for mitigation projectsThe Administrator shall allow a policyholder to use insurance purchased under this subsection for any eligible project costs under a program described in clause (i), (ii), or (iii) of paragraph (1)(D) of an acquisition, demolition, elevation, relocation, or small structural project funded under that program, including—
 (A)asbestos remediation; (B)the demolition of a driveway or sidewalk when a structure is acquired; and
 (C)the addition of a lift, ramp, or other device that is necessary for a homeowner or occupant with a physical limitation or disability to safely access a home that has been elevated..
						(2)Mandatory nature of ICC statute
 (A)FindingCongress finds that, although section 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)), as in effect on the day before the date of enactment of this Act, requires the Administrator to offer increased cost of compliance (commonly known as ICC) coverage to each type of property described in paragraphs (1) through (4) of that section, the Administrator has implemented that section by effectively only offering ICC coverage to properties described in paragraph (2) of that section.
 (B)Rule of constructionNothing in section 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)), as amended by paragraph (1), shall be construed to permit the Administrator to choose which types of properties described in paragraphs (1) through (5) of such section 1304(b) should be eligible for ICC insurance rather than offering ICC insurance to all such types of properties as required under such section 1304(b).
						202.Flood mitigation assistance prioritization and authorization
 (a)Flood Mitigation Assistance Grant Program prioritySection 1366(a) of the National Flood Insurance Act (42 U.S.C. 4104c(a)) is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (2)in the second sentence of the matter preceding subparagraph (A), as so redesignated, by striking assistance shall be and inserting the following: “assistance shall—  (1)be;
 (3)in paragraph (1)(C), as so redesignated, by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
						
 (2)in addition to the requirement under paragraph (1)(C), give priority to properties— (A)that are repetitive loss structures;
 (B)with respect to which flood insurance premiums are unaffordable, as determined by the Administrator; and
 (C)for which losses exceed the replacement value of the properties.. (b)Additional mitigation assistance (1)Authorization of appropriations (A)Appropriations from general fund of TreasuryFor each of the first 6 full fiscal years after the date of enactment of this Act, there is authorized to be appropriated $1,000,000,000 to the National Flood Mitigation Fund to provide mitigation assistance under this subsection.
 (B)Rule of constructionThe authorization of appropriations under subparagraph (A) shall not be construed to authorize the transfer or crediting to the National Flood Mitigation Fund of any amounts from the National Flood Insurance Fund.
 (2)Community-wide mitigation projectsNotwithstanding any other provision of law, including section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), in providing mitigation assistance under this subsection, in order to lessen disaster losses and enhance the financial stability and effectiveness of the National Flood Insurance Program, the Administrator shall give priority to utilizing flood mitigation activities that—
 (A)provide benefits to an entire floodplain or community, or to a portion of such a community; (B)consider all available and practicable approaches; and
 (C)the Administrator determines— (i)are technically feasible;
 (ii)have the highest net benefits; and (iii)are consistent with mitigation plans approved by the Administrator.
 203.Predisaster hazard mitigation program authorizationFor each of the first 6 full fiscal years following the date of enactment of this Act, there is authorized to be appropriated $500,000,000 to carry out the predisaster hazard mitigation program under section 203 of the Robert T. Stafford Disaster Assistance and Emergency Relief Act (42 U.S.C. 5133).
 204.National Flood Mapping ProgramSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (A), by striking to— and all that follows through the end of clause (vi) and inserting to all areas of the United States;;
 (B)in subparagraph (B), by striking and at the end; (C)in subparagraph (C), by striking accurate topography and all that follows through the period at the end and inserting current and best remote sensing technology; and; and
 (D)by adding at the end the following:  (D)when appropriate, partner with other Federal agencies and private entities in order to meet the objectives of the program.;
 (2)by redesignating subsection (f) as subsection (g); (3)by inserting after subsection (e) the following:
					
						(f)Incorporating building-Specific flood risk information
							(1)Establishment
 (A)In generalNot later than 5 years after the date of enactment of the Sustainable, Affordable, Fair, and Efficient (SAFE) National Flood Insurance Program Reauthorization Act of 2017, the Administrator, in coordination with, and as recommended by, the Technical Mapping Advisory Council, shall establish a dynamic, database-derived digital display environment for flood hazard risk production and dissemination.
 (B)Consultation with States and communitiesIn designing and constructing the environment under subparagraph (A), the Administrator shall— (i)leverage and partner with States and communities that have successfully implemented the same approach; and
 (ii)consider adopting the techniques and technologies used by States and communities described in clause (i) and applying them nationwide.
									(2)Digital display
 (A)In generalIn carrying out paragraph (1), the Administrator shall create a digital display prompted through dynamic querying of a spatial, relational building database that may not be publically disseminated and that includes—
 (i)special flood hazard areas and base flood elevations for purposes of lender compliance with the requirements under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a); and
 (ii)structure-specific flood risk information, including, for each property address— (I)the spatial footprint and elevation of the structure relative to special flood hazard areas and base flood elevations;
 (II)the most current elevation certificate applicable to the property; (III)any letter of map changes;
 (IV)the full risk premium rate estimated for the structure under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) based on elevation data;
 (V)the disclosure described in section 1308(l) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(l)), which shall include—
 (aa)the extent to which, if any, the chargeable premium rate applicable to the property is less than the full risk premium rate under section 1307(a)(1) of that Act (42 U.S.C. 4014(a)(1)); and
 (bb)an explanation of the difference described in item (aa) and the methodology used to rate the property;
 (VI)the estimated cost to repair the structure in the case of damage from floods with recurrence intervals ranging from the 10 percent annual chance event to the 0.2 percent annual chance event;
 (VII)the cost-effectiveness of mitigating the structure using common methods and how the chargeable premium rate would change based on each mitigation method; and
 (VIII)the claims history of the structure, including the amount and date of each loss. (B)Privacy requirementsWith respect to the database described in subparagraph (A), including any data used to create that database, the Administrator may not disseminate the database to—
 (i)the public; or (ii)a private company for use by the private company.
									(3)Database
 (A)In generalThe Administrator shall— (i)develop a spatial, relational database of buildings in the national flood insurance program; and
 (ii)obtain the data necessary to support the digital display created under paragraph (2). (B)DataThe data obtained under subparagraph (A) shall include, at a minimum—
 (i)footprints and elevations (including lowest adjacent grade and first floor) from Light Detection and Ranging (commonly known as LiDAR) data collections or other data collection methods that meet or exceed the standards for buildings, as determined by the Administrator;
 (ii)elevation certificates; (iii)parcel, address, and imagery data necessary for the identification, assessment, and reduction of flood hazards for individual properties;
 (iv)flood insurance rate maps, studies, and supporting data; (v)letters of map change; and
 (vi)any other data that the Administrator determines necessary to collect to meet the objectives of this section.
 (4)Data procurementThe Administrator shall obtain any data necessary to establish the environment under paragraph (1), including by—
 (A)directing communities participating in the national flood insurance program, by regulation, to collect and supply information, including elevation data, for each structure that obtains a construction or other development permit within—
 (i)a special flood hazard area; or (ii)an advisory special flood hazard area adopted by the community;
 (B)issuing guidelines and standards, as determined by the Administrator; (C)partnering with other Federal, State, local, and private stakeholders to the greatest extent possible to obtain and share existing data that meets or exceeds the standards determined by the Administrator under subparagraph (B); and
 (D)contracting with private companies to obtain new LiDAR data collections or elevation certificates. (5)NFIP premium creditThe Administrator shall provide a 1-time premium credit of not more than $500 to a policyholder for the purchase of an elevation certificate.
 (6)Mass letters of map changeIn coordination with States and communities that have successfully implemented a dynamic, database-derived digital display environment for flood hazard risk production and dissemination, the Administrator shall issue guidelines for the adoption and integration into the National Flood Mapping Program of LiDAR-based letter of map amendment approaches.
 (7)Annual reportThe Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual progress report on the implementation of this subsection, which shall include recommendations to reduce the cost and improve the implementation of this subsection.; and
 (4)in subsection (g), as so redesignated— (A)by striking this section $400,000,000 and inserting the following:
						
 this section—(1)$400,000,000; and (B)by striking the period at the end and inserting the following:
						
 ; and(2)$800,000,000 for each of fiscal years 2018 through 2023.. 205.Reallocation of premium surchargesChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended—
 (1)in section 1308A (42 U.S.C. 4015a)— (A)by redesignating subsection (c) as subsection (d);
 (B)by inserting after subsection (b) the following:  (c)Use of surchargesThe Administrator shall deposit any surcharge imposed and collected under subsection (a) in the Affordability Assistance Fund established under subsection (a) of section 1326 in order to provide financial assistance under subsection (b) of that section.; and
 (C)in subsection (d), as so redesignated, by striking Subsections (a) and (b) and inserting Subsections (a) through (c); and (2)in section 1310A(c) (42 U.S.C. 4017A(c)), by striking paragraph (4).
				206.Multifamily mitigation
 (a)In generalSection 1361(d)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended, in the matter preceding subparagraph (A), by inserting (including multifamily buildings in urban areas) after residential buildings.
 (b)Premium creditSection 1308(k) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended by striking the Administrator shall and all that follows through the period at the end and inserting the following: “the Administrator shall—
					
 (1)take into account the implementation of any mitigation method identified by the Administrator in the guidance issued under section 1361(d) (42 U.S.C. 4102(d)); and
 (2)offer a premium credit to a property owner for the implementation of any alternative mitigation method with respect to a multifamily building in an urban area, as described in paragraph (1) of such section 1361(d)..
				(c)Land use controls
 (1)In generalSection 1315(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following:
						
							(3)Land use controls for certain multifamily buildings in urban areas
 (A)DefinitionIn this paragraph, the term covered area means an area that— (i)is an urban area; and
 (ii)has been identified as having special flood hazards. (B)Adoption of land use controlsNotwithstanding any other provision of law, the Administrator, under paragraph (1), may require an appropriate public body, with respect to a covered area that is seeking to obtain flood insurance under this title, to adopt land use and control measures for the repair, restoration, or substantial improvement of any mid- or high-rise building that is located in the covered area.
 (C)Community strategyWith respect to a covered area described in subparagraph (B), the Administrator shall encourage the covered area to develop, and assist the covered area in developing, a comprehensive strategy that—
 (i)reduces flood damage to mid- and high-rise multifamily buildings in the covered area that— (I)will be repaired, restored, or substantially improved; and
 (II)cannot be elevated; (ii)identifies technical mitigation activities that may be applied to the buildings described in clause (i), including considerations for mechanical, electrical, and utility components, that will protect life and property;
 (iii)documents that the covered area has established procedures for— (I)the implementation of performance standards;
 (II)requiring evacuation plans; and (III)developing a maintenance strategy for any mitigation activity that is applied under clause (ii); and
 (iv)establishes guidelines for performance standards that will— (I)allow for a combination of partial mitigation activities, other than elevation, for areas (other than residential areas) in the covered area; and
 (II)be applied to mid- and high-rise multifamily buildings in the areas described in subclause (I).. (2)Land management investigationsSection 1361(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(b)) is amended by inserting , including whether a State or local government, as applicable, has enacted the requirements described in section 1327(b) after other building restrictions.
 (d)Calculation of risk premium ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:
					
 (n)Consideration of alternative mitigation methodsWith respect to a chargeable rate prescribed for a building described in section 1315(a)(3)(B), the Administrator shall ensure that the rate properly reflects the reduction in flood risk after adopting the land use and control measures described in that section, if applicable..
 207.Sense of Congress regarding flood mitigation activitiesIt is the sense of Congress that the Administrator should consider flood mitigation activities that—
 (1)provide benefits to an entire floodplain or community, or to a portion of such a community; (2)consider all available and practicable approaches; and
 (3)the Administrator determines— (A)are technically feasible;
 (B)have the highest net benefits; and (C)are consistent with mitigation plans approved by the Administrator.
 208.New zone for levee-impacted areasSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following:
				
					(k)Levee-Impacted areas
 (1)In generalSubject to full implementation of subparagraphs (A)(iii) and (B) of section 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)) and notwithstanding any other provision of law, if a community applies to the Administrator for the remapping of a levee-impacted area in which the pertinent levee system fails to meet the minimum design, operation, and maintenance standards of the National Flood Insurance Program required for levee accreditation on a flood insurance rate map in accordance with the Levee Analysis Mapping Procedure initiated by the Administrator to replace the without levees approach to a Flood Insurance Study, the Administrator shall—
 (A)establish flood risk zones for those levee-impacted areas on such maps, to be known as AL-E zones, that have an established elevation for community floodplain management; and (B)make flood insurance available to properties located within those levee-impacted areas.
 (2)TransitionDuring the period beginning on the date of enactment of this subsection and ending on the date on which the Administrator develops rates for the various AL-E zones, a structure located in a portion of a community that is located within a levee-impacted area described in paragraph (1) shall be eligible for rates associated with areas of moderate flood hazards..
			209.Appeals regarding existing flood maps
				(a)In general
 (1)Right to appealSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as amended by section 208, is amended by adding at the end the following:
						
							(l)Appeals of existing maps
 (1)Right to appealSubject to paragraph (6), a State or local government, or the owner or lessee of real property, that makes a formal request to the Administrator to update a flood insurance rate map that the Administrator denies may at any time appeal the denial in accordance with this subsection.
 (2)Basis for appealThe basis for an appeal under this subsection shall be the possession of knowledge or information that—
 (A)the base flood elevation level or designation of any aspect of a flood insurance rate map is scientifically or technically inaccurate; or
 (B)factors exist that mitigate the risk of flooding, including ditches, banks, walls, vegetation, levees, lakes, dams, reservoirs, basin, retention ponds, and other natural or manmade topographical features.
									(3)Appeals process
 (A)Administrative adjudicationThe Administrator shall determine an appeal under this subsection by making a final adjudication on the record, after providing an opportunity for an administrative hearing.
									(B)Rights upon adverse decision
 (i)Optional arbitrationIf an appeal determined under subparagraph (A) does not result in a decision in favor of the State, local government, owner, or lessee, that party may request that an appeal of the adverse decision be heard through independent, non-binding arbitration.
 (ii)ProcessThe Administrator shall establish a process for arbitration under clause (i) under which the arbitrator provides a non-binding recommendation to the Administrator.
										(4)Relief
 (A)Wholly successful appealsIf the Administrator determines, in an appeal under this subsection, that the property of a policyholder that had been included in a special flood hazard area under the flood insurance rate map is actually not in a special flood hazard area—
 (i)the policyholder may cancel the policy at any time during the year in which the Administrator makes the determination; and
 (ii)the Administrator shall provide the policyholder a refund equal to the amount of— (I)any premiums that the policyholder paid during the year described in clause (i); and
 (II)any premiums that the policyholder paid for flood insurance coverage that the policyholder was required to purchase or maintain during the 2-year period preceding the year described in clause (i).
 (B)Partially successful appealsIf the Administrator determines in an appeal under this subsection that mitigating factors have reduced, but not eliminated, the risk of flooding to a property, the Administrator shall—
 (i)reduce the amount of flood insurance coverage required to be maintained for the property by the ratio of the successful portion of the appeal as compared to the entire appeal; and
 (ii)provide the policyholder a refund equal to the difference between— (I)the amount of any premiums that the policyholder paid during the period—
 (aa)beginning on the later of— (AA)the date on which the mitigating factor was created; or
 (BB)January 1 of the second year preceding the date on which the determination is made; and (bb)ending on the date on which the reduction in the amount of flood insurance required, as described in clause (i), takes effect; and
 (II)the amount of premiums that the policyholder would have been required to pay if the reduced amount of flood insurance coverage required, as described in clause (i), had been in effect during the period described in subclause (I) of this clause.
 (C)Additional reliefThe Administrator may provide additional refunds in excess of the amounts required under subparagraphs (A) and (B) if the Administrator determines that such additional refunds are warranted.
									(5)Recovery of costs
 (A)Appeal expensesIf a State or local government, or the owner or lessee of real property, incurs any expense in connection with an appeal under this subsection that is based on a scientific or technical error made by the Administrator and that is successful in whole or part regarding the designation of the base flood elevation or any aspect of a flood insurance rate map, including elevation or designation of a special flood hazard area, the Administrator shall reimburse the State, local government, owner, or lessee in accordance with subparagraph (B).
 (B)Reimbursable expensesThe Administrator— (i)may reimburse a party under subparagraph (A) for reasonable expenses described in that subparagraph—
 (I)including for a service provided by a surveyor, engineer, or scientific expert; and (II)to the extent measured by the ratio of the successful portion of the appeal as compared to the entire appeal; and
 (ii)may not reimburse a party under subparagraph (A) for— (I)the cost of legal services; or
 (II)the payment of any fee or expense, the payment of which was agreed to be contingent upon the result of the appeal.
 (6)GuidanceThe Administrator shall issue guidance to implement this subsection, which shall not be subject to the notice and comment requirements under section 553 of title 5, United States Code..
 (2)Technical and conforming amendmentsSection 1310(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (9)for providing reimbursements of expenses of flood insurance rate map appeals under section 1360(k)(5)..
 (b)DeadlineNot later than 180 days after the date of enactment of this Act, the Administrator shall issue the guidance required under subsection (l)(6) of section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as added by subsection (a) of this section.
				IIICost savings
			301.Forbearance on NFIP interest payments
 (a)In generalDuring the 6-year period beginning on the date of enactment of this Act, the Secretary of the Treasury may not charge the Administrator interest on amounts borrowed by the Administrator under section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) that were outstanding as of that date of enactment.
 (b)No retroactive accrualAfter the 6-year period described in subsection (a), the Secretary of the Treasury shall not require the Administrator to repay any interest that, but for that subsection, would have accrued on the borrowed amounts described in that subsection during that 6-year period.
				302.Cap on Write Your Own company compensation
 (a)In generalSection 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018) is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following:  (b)Limitation on compensation; minimum agent commissionsIn negotiating with appropriate representatives of the insurance industry under subsection (a), the Administrator shall ensure that—
 (1)any reimbursement paid to a property and casualty insurance company for selling, writing, and servicing flood insurance policies is not more than 22.46 percent of the aggregate amount of premiums charged by the insurance company; and
 (2)an insurance company pays a portion of the reimbursement described in paragraph (1) to agents of the company as a commission, in an amount that is not less than 15 percent of the aggregate amount of the premiums sold by the agent..
 (b)Technical and conforming amendmentsSection 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018), as amended by subsection (a), is amended—
 (1)in subsection (a), by striking The Administrator and inserting In general.—The Administrator; and (2)in subsection (c), by striking For purposes of subsection (a) and inserting Definitions.—For purposes of this section.
 303.Taxpayer protectionSection 1360(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(g)) is amended— (1)in the first sentence, by inserting , subject to the following sentence, after at a reasonable cost; and
 (2)by inserting after the first sentence the following: The Administrator shall develop a fee schedule based on recovering the actual costs of providing flood insurance rate maps to such other persons, and shall charge a fee based on the schedule to any private entity for the use of such a map..
				304.Vendor costs; transparency
 (a)In generalSection 100224(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4081 note) is amended—
 (1)by striking Not later than 12 months after the date of enactment of this Act, the Administrator and inserting the following:  (A)In generalThe Administrator; and
 (2)by adding at the end the following:  (B)Vendor costs; transparencyIn issuing the rule under subparagraph (A), the Administrator shall—
 (i)develop a schedule to determine the actual costs of Write Your Own vendors, including claims adjusters and engineering companies;
 (ii)provide that if a Write Your Own company requests reimbursement for the costs of a service or product provided to the company by a vendor, the Administrator only reimburses the company for the actual costs of the service or products; and
 (iii)require that all reimbursements to Write Your Own companies be made public, including a description of the product or service provided to which the reimbursement pertains..
 (b)Deadline for revised ruleNot later than 90 days after the date of enactment of this Act, the Administrator shall issue a revised rule under section 100224(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4081 note), as amended by subsection (a).
				IVClaims process reform
 401.Earth movement clarificationSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following:
				
 (e)Earth movementA flood insurance claim filed under this title for damage to or loss of property may not be denied based on the earth movement exclusion in the standard flood insurance policy under the national flood insurance program if the claim is filed as the result of a flood, including a claim for damage to or loss or property caused by earth movement that was caused by a flood..
			402.Treatment of basements
				(a)Basement clarification
 (1)DefinitionIn this subsection, the term pre-FIRM condominium building means a condominium building that was not constructed or substantially improved after the later of—
 (A)December 31, 1974; or (B)the effective date of the initial flood insurance rate map published by the Administrator under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) for the area in which the building is located.
 (2)Amendment to regulationsThe Administrator shall amend section 59.1 of title 44, Code of Federal Regulations, to exclude from the definition of the term basement any pre-FIRM condominium building, the lowest floor of which is not more than 4 feet below the lowest adjacent grade.
					(b)Study on consequences of street-Raising
 (1)DefinitionIn this subsection, the term affected property means a property containing an area— (A)the floor of which was located at or above grade before the community raised the street adjacent to the property; and
 (B)after the street-raising described in subparagraph (A), that was designated as a basement because of the street-raising.
 (2)Study; reportNot later than 1 year after the date of enactment of this Act, the Administrator shall study and submit to Congress a report on the consequences of street-raising on flood insurance coverage for an affected property under the National Flood Insurance Program, including the cost implications for the property owner.
 403.Mold damage clarificationThe Administrator shall amend the Standard Flood Insurance Policy to provide that— (1)as a general rule, loss caused by water, moisture, mildew, or mold caused by a flood is covered by flood insurance under the National Flood Insurance Program;
 (2)the exemption from coverage for water, moisture, mildew, or mold damage caused by a policyholder who is truly derelict in inspecting or maintaining a property after a flood recedes is a limited exemption;
 (3)in the case of water, moisture, mildew, or mold damage described in paragraph (2), only the amount of water, moisture, mildew, or mold that built up because of the dereliction of duty, and only during the time when the water, moisture, mildew, or mold build-up reasonably could have been mitigated, shall not be covered;
 (4)the determination that a policyholder was truly derelict as described in paragraph (2) is a high bar to meet; and
 (5)the evaluation of whether a policyholder was truly derelict as described in paragraph (2) shall be made in light of the behavior that could reasonably be expected from a survivor in the aftermath of a particular flood event, which may include a natural disaster, given the challenges facing a policyholder in that situation, including—
 (A)difficulty in inspecting or maintaining the property; (B)the need to address other, more immediate priorities, including the health and well-being of the policyholder and his or her family, preservation of basic items, displacement, shock, and other issues that make inspection and mitigation a near-term challenge; and
 (C)difficulty in finding qualified experts during the surge of demand following a flood. 404.Appeal of decisions relating to flood insurance coverage (a)Extension of deadline To file appeal; enforcing deadline for FEMA To resolve appeal; optional arbitration for appealsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following:
					
						(d)Appeal of decisions relating to flood insurance coverage
 (1)In generalThe Administrator shall, by regulation, establish an appeals process through which holders of a flood insurance policy may appeal the decisions, with respect to claims, proofs of loss, and loss estimates relating to such flood insurance policy, of any—
 (A)insurance agent or adjuster, or insurance company; or (B)employee or contractor of the Federal Emergency Management Agency.
 (2)Deadline to file appealThe Administrator shall establish a deadline for filing an appeal under this subsection that is not less than 1 year after the date on which the decision being appealed was made.
 (3)Notification upon initial denial of claimThe Administrator shall ensure that a claimant is provided with the rules, forms, and deadlines for an appeal under this subsection at the time a claim is first denied in full or in part, including—
 (A)the effective date of the denial; (B)a justification for the denial, including supporting documentation;
 (C)the date on which the period of limitation for instituting an action against the Administrator on the claim under section 1333 or 1341, as applicable, will end; and
 (D)a point of contact through which the claimant can directly discuss an appeal with a representative of the Federal Emergency Management Agency.
								(4)Deadline to resolve appeal
 (A)In generalNot later than 90 days after the date as of which a policyholder has submitted all necessary information relating to an appeal under this subsection, the Administrator shall provide an appeal decision in writing to the policyholder and insurer, including specific information for the resolution of the appeal.
 (B)EnforcementIf the Administrator does not comply with the deadline under subparagraph (A)— (i)the appeal shall be deemed granted; and
 (ii)the Administrator shall award the policyholder the full amount of the claim. (C)Notification upon denial of appealIf the Administrator denies an appeal filed by a policyholder under this subsection, the Administrator shall include with the notice of denial—
 (i)an explanation of the legal options of the policyholder for further challenging the denial; and (ii)the date on which the period of limitation for instituting an action against the Administrator on the claim under section 1333 or 1341, as applicable, will end.
 (e)Optional arbitrationNot later than 180 days after the date of enactment of this subsection, the Administrator shall by regulation establish a process through which a flood insurance policyholder, instead of submitting an appeal under subsection (d) to the Administrator, may request that the appeal be heard through independent, binding arbitration..
 (b)Relation to regulations and other lawNothing in the amendment made by subsection (a) shall be construed to require the Administrator to repeal the regulations promulgated under section 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note), or to promulgate new regulations, except as necessary to implement that amendment.
 405.Accountability for underpayments by Write Your Own companiesSection 1348 of the National Flood Insurance Act of 1968 (42 U.S.C. 4084) is amended by adding at the end the following:
				
 (c)Accountability for underpaymentsThe Administrator shall require that, if the Administrator determines through an audit that the pool or an insurance company or other private organization described in subsection (a) has underpaid a claim of a policyholder—
 (1)the pool, insurance company, or other private organization, as applicable, shall pay the amount of the difference to the Administrator; and
 (2)the Administrator shall deposit the amount paid under paragraph (1) in the National Flood Insurance Fund..
 406.Policyholder right to knowSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 404, is amended by adding at the end the following:
				
					(f)Availability of claim-Related documents
 (1)DefinitionIn this subsection, the term claim-related document means any document that is prepared for the purposes of assessing a claim for losses covered by flood insurance made available under this title.
 (2)Availability of documentsAny entity servicing a claim under the national flood insurance program— (A)shall retain each claim-related document prepared by or for the entity;
 (B)not later than 7 days after receiving a request from a claimant or an authorized representative of a claimant for a copy of a claim-related document described in subparagraph (A) that pertains to the claimant, shall provide the copy to the claimant or representative; and
 (C)not later than 30 days after receiving notice of a claim, shall notify the claimant that the claimant or an authorized representative of the claimant may obtain, upon request, a copy of any claim-related document described in subparagraph (A) that pertains to the claimant..
			407.Increasing statute of limitations for lawsuits
 (a)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended to read as follows:
					
						1341.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsIf the program is carried out as provided in section 1340, the Administrator may adjust and make payment of any claims for proved and approved losses covered by flood insurance.
							(b)Judicial review
 (1)Right of actionUpon the disallowance or partial disallowance by the Administrator of a claim described in subsection (a), or upon the refusal of the claimant to accept the amount allowed upon a claim described in that subsection, the claimant may institute an action against the Administrator on the claim in the United States district court for the district in which the insured property or the major part thereof shall have been situated not later than 2 years after the later of—
 (A)the date on which the claimant receives notice of disallowance or partial disallowance of the claim; or
 (B)in the case of a denial of a claim for losses that is appealed to the Administrator, the date on which the claimant receives notice of a final determination upon appeal denying the claim in whole or in part.
 (2)JurisdictionA court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine an action under that paragraph without regard to the amount in controversy..
 (b)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended to read as follows:
					
						1333.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsThe insurance companies and other insurers that form, associate, or otherwise join together in the pool under this part may adjust and pay all claims for proved and approved losses covered by flood insurance in accordance with the provisions of this title.
							(b)Judicial review
 (1)Right of actionUpon the disallowance or partial disallowance by any company or other insurer described in subsection (a) of a claim described in that subsection, or upon the refusal of the claimant to accept the amount allowed upon a claim described in that subsection, the claimant may institute an action on the claim against the company or other insurer in the United States district court for the district in which the insured property or the major part thereof shall have been situated not later than 2 years after the later of—
 (A)the date on which the claimant receives notice of disallowance or partial disallowance of the claim; or
 (B)in the case of a denial of a claim for losses that is appealed to the Administrator, the date on which the claimant receives notice of a final determination upon appeal denying the claim in whole or in part.
 (2)JurisdictionA court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine an action under that paragraph without regard to the amount in controversy..
				408.Attorney fee shifting
 (a)Administrative appealsSubsection (d) of section 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 404, is amended by adding at the end the following:
					
						(5)Awards for costs in administrative proceedings
 (A)In generalIf the claimant prevails in any appeal to the Administrator of the disallowance or partial disallowance of a claim for losses covered by flood insurance made available under this title, the Administrator shall award costs of the appeal, including attorney fees, any proceeding expenses, and engineering and other expert expenses, to the claimant.
 (B)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the Administrator than the amount of the last, best offer from the Administrator with respect to the claim of the claimant..
				(b)Judicial review
 (1)Government program with industry assistanceSubsection (b) of section 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072), as added by section 407, is amended by adding at the end the following:
						
							(3)Attorney fees and other litigation costs
 (A)In generalIf the claimant prevails in an action under this subsection, the court shall award reasonable costs of litigation, including attorney fees, litigation expenses, and engineering and other expert expenses, to the claimant.
 (B)SubrogationAny award under subparagraph (A) shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any insurance company or other insurer or insurance adjustment organization that may be responsible for the disallowance or partial disallowance of the claim.
 (C)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the court than the amount of the last, best offer from the Administrator with respect to the claim of the claimant..
 (2)Industry program with Federal financial assistanceSubsection (b) of section 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053), as amended by section 407, is amended by adding at the end the following:
						
							(3)Attorney fees and other litigation costs
 (A)In generalIf the claimant prevails in an action under this subsection, the court shall award reasonable costs of litigation, including attorney fees, litigation expenses, and engineering and other expert expenses, to the claimant.
 (B)SubrogationAny award under subparagraph (A) shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any company or other insurer responsible for the disallowance or partial disallowance of the claim.
 (C)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the court than the amount of the last, best offer from the insurer or Administrator with respect to the claim of the claimant..
 409.DOJ defense against policyholder lawsuitsSubsection (b) of section 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072), as amended by section 408, is amended by adding at the end the following:
				
 (4)Representation by Department of JusticeIf a claimant institutes an action under this subsection— (A)the Administrator shall refer the matter to the Attorney General; and
 (B)the Attorney General— (i)shall represent the Administrator or the Write Your Own company, as applicable, in the action; and
 (ii)may not seek to have the court dismiss an action with potential meritorious claims based on good faith errors or omissions by the claimant in the claimant's proof of loss..
			410.Study on participation rates
 (a)DefinitionsIn this section— (1)the term 500-year floodplain has the meaning given the term in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (40 U.S.C. 4004(a));
 (2)the terms Federal agency lender, improved real estate, and regulated lending institution have the meanings given those terms in section 3(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)); and
 (3)the term property with a federally backed mortgage means improved real estate or a mobile home securing a loan that was— (A)made by a regulated lending institution or Federal agency lender; or
 (B)purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.
 (b)StudyNot later than 1 year after the date of enactment of this Act, the Administrator shall study and submit to Congress a report that describes—
 (1)the percentage of properties with federally backed mortgages located in an area having special flood hazards that are covered by flood insurance that satisfies the requirement under section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)); and
 (2)the percentage of properties with federally backed mortgages located in the 500-year floodplain that are covered by flood insurance that would satisfy the requirement described in paragraph (1) if that requirement applied to such properties.
 411.Federal Flood Insurance Advisory CommitteePart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following:
				
					1349.Federal Flood Insurance Advisory Committee
 (a)EstablishmentThere is established an advisory committee to be known as the Federal Flood Insurance Advisory Committee (in this section referred to as the Committee).
						(b)Membership
 (1)MembersThe Committee shall consist of— (A)the Administrator, or the designee thereof;
 (B)the Secretary of the Treasury, or the designee thereof; and (C)additional members appointed by the Administrator or the designee thereof, who shall be—
 (i)2 representatives of the property and casualty insurance sector; (ii)1 individual who served in the past, or is currently serving, as an insurance regulator of a State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, or any federally-recognized Indian tribe;
 (iii)1 representative of the financial sector or insurance sector who is involved in risk transfers, including reinsurance, resilience bonds, and other insurance-linked securities;
 (iv)1 actuary with demonstrated high-level knowledge of catastrophic risk insurance; (v)2 insurance professionals with demonstrated experience with the sale of flood insurance under the national flood insurance program;
 (vi)2 representatives of catastrophic risk insurance programs; (vii)1 insurance claims specialist;
 (viii)1 representative of a recognized consumer advocacy organization; (ix)1 individual having demonstrated expertise in the challenges in insuring low-income communities;
 (x)1 representative from an academic institution who has demonstrated expertise in insurance; and (xi)any other recognized experts in the field of insurance that the Administrator considers necessary.
 (2)QualificationsIn appointing members under paragraph (1)(C), the Administrator shall, to the maximum extent practicable, ensure the membership of the Committee has a balance of members reflecting geographic diversity, including representation from areas inland or with coastline identified by the Administrator as at high risk for flooding or as areas having special flood hazards.
 (c)DutiesThe Committee shall review, and make recommendations to the Administrator, upon request, on matters related to the insurance aspects of the national flood insurance program, including ratemaking, technology to administer insurance, risk assessment, actuarial practices, claims practices, sales and insurance delivery, compensation and allowances, generally and based on the complexities of the program, and best insurance practices.
 (d)ChairpersonThe members of the Committee shall elect 1 member to serve as the chairperson of the Committee (in this subsection referred to as the Chairperson).
 (e)CompensationMembers of the Committee shall receive no additional compensation by reason of their service on the Committee.
						(f)Meetings and actions
 (1)In generalThe Committee— (A)shall meet not less frequently than twice each year at the request of the Chairperson or a majority of the members of the Committee; and
 (B)may take action by a vote of the majority of the members in accordance with the charter of the Committee.
 (2)Initial meetingThe Administrator, or a designee thereof, shall request and coordinate the initial meeting of the Committee.
 (g)Staff of FEMAUpon the request of the Chairperson, the Administrator may detail, on a nonreimbursable basis, personnel of the Federal Emergency Management Agency to assist the Committee in carrying out the duties of the Committee.
 (h)PowersIn carrying out this section, the Committee may hold hearings, receive evidence and assistance, provide information, and conduct research, as the Committee considers appropriate.
 (i)Reports to CongressThe Administrator, on an annual basis, shall report to the Committee on Financial Services of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Office of Management and Budget on—
 (1)the recommendations made by the Committee; (2)actions taken by the Federal Emergency Management Agency to address the recommendations described in paragraph (1) to improve the insurance aspects of the National Flood Insurance Program; and
 (3)any recommendations described in paragraph (1) that have been deferred or not acted upon, together with an explanatory statement with respect to those recommendations.
 (j)Applicability of the Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.. 412.Authority to terminate contractors and vendors (a)In generalPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by section 411, is amended by adding at the end the following:
					
						1350.Termination of contracts
 (a)DefinitionIn this section, the term covered entity means any attorney, law firm, consultant, or third-party company that provides services to a Write Your Own company.
							(b)Termination
 (1)In generalNotwithstanding any other provision of law, the Administrator may terminate a contract or other agreement between a covered entity and a Write Your Own company if the Administrator—
 (A)determines that the covered entity has engaged in conduct that is detrimental to the national flood insurance program; and
 (B)not later than 14 days before terminating the contract or other agreement, provided notice to the covered entity of the termination.
 (2)AppealThe Administrator shall establish a process for a covered entity to appeal the termination of a contract or other agreement under paragraph (1).
 (3)Early termination payoutsThe Administrator or a Write Your Own company is not required to make any early termination payout to a covered entity with respect to a contract or agreement with the Write Your Own company that the Administrator terminates under paragraph (1)..
 (b)Effective date; applicabilityThe amendment made by subsection (a) shall apply to any contract or other agreement between a covered entity, as defined in section 1350(a) of the National Flood Insurance Act of 1968, as added by subsection (a), and a Write Your Own company that is entered into on or after the date of enactment of this Act.
				413.Easing proof of loss requirements
 (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 406, is amended by adding at the end the following:
					
						(g)Proof of loss
 (1)Required noticeNot later than 1 year after the date on which damage to or loss of a property that is covered by flood insurance made available under this title occurs, the policyholder with respect to the covered property may submit a proof of loss notice that contains only such information as is necessary to document the damage or loss, including—
 (A)the amount claimed for the damage to or loss of the property; and (B)the signature of the policyholder attesting to the accuracy of the amount claimed and the information supplied to document the damage or loss.
 (2)Supplemental proofNot later than 1 year after the date on which a policyholder submits a proof of loss notice under paragraph (1) with respect to a property that is covered by flood insurance made available under this title, the policyholder may submit supplemental information to support an increase in the amount claimed in the proof of loss notice if the policyholder discovers further damage to the property or otherwise determines that the amount claimed was insufficient.
 (3)Errors or omissionsAn error or honest omission in a proof of loss notice or in supplemental information submitted by a policyholder under paragraph (1) or (2), respectively, with respect to a property that is covered by flood insurance made available under this title may not be used to deny the right of the policyholder—
 (A)to receive a payment for the damage to or loss of the property; or (B)to appeal or otherwise challenge the amount received for the damage to or loss of the property..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any claim for damage to or loss of property that is covered by flood insurance under the National Flood Insurance Program that is pending on, or made after, the date of enactment of this Act.
 414.Elevation certificatesChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by section 103, is amended by adding at the end the following:
				
					1327.Elevation certificates
 (a)No expiration dateSurveyed elevation data and other information relating to a building that is recorded on a National Flood Insurance Program Elevation Certificate by an individual licensed to record that information shall continue to be in effect, and the Elevation Certificate shall not expire, until the date on which there is an alteration in the building or to the topography surrounding the perimeter of the building.
 (b)Elevation datumWith respect to a National Flood Insurance Program Elevation Certificate for a building, if the elevation datum used to determine the base flood elevation at the building is different than the elevation datum used to calculate the building elevation, a datum conversion shall be performed to ensure that the same elevation datum is used to calculate the base flood elevation and the building elevation..
 415.Monthly installment payment for premiumsNot later than 180 days after the date of enactment of this Act, the Administrator shall— (1)implement the requirement for monthly installment payments of premiums provided under section 1308(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)); or
 (2)submit to Congress an explanation of the reasons why the Administrator cannot implement the requirement described in paragraph (1) during that 180-day period.
				416.Pilot program for pre-existing structural conditions
 (a)DefinitionsIn this section— (1)the term covered property means a property that is or may be covered by flood insurance under the National Flood Insurance Program; and
 (2)the term covered policyholder means a policyholder or potential policyholder of flood insurance under the National Flood Insurance Program for a covered property.
 (b)Pilot programNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a pilot program under which Write Your Own companies and National Flood Insurance Program direct servicers shall, at the request of a covered policyholder and before providing or renewing insurance coverage with respect to a covered property under the National Flood Insurance Program, investigate the pre-existing structural condition of the covered property for any issues that could result in the denial of a claim under the National Flood Insurance Program for damage to or loss of the covered property.
				417.Deadline for claim processing
 (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 413, is amended by adding at the end the following:
					
						(h)Deadline for approval of claims
 (1)In generalThe Administrator shall provide that, in the case of a claim for damage to or loss of property that is covered by flood insurance made available under this title—
 (A)except as provided in paragraph (2), not later than 30 days after the date on which the claim is made—
 (i)a final determination regarding approval of the claim for payment or disapproval of the claim shall be made; and
 (ii)notification of the determination shall be provided to the insured making the claim; and (B)payment of an approved claim shall be made as soon as possible after that approval.
 (2)Extension of deadlineThe Administrator shall— (A)provide that the period described in paragraph (1)(A) may be extended by a single additional period of 15 days under extraordinary circumstances; and
 (B)by regulation, establish criteria for— (i)demonstrating the extraordinary circumstances described in subparagraph (A); and
 (ii)determining to which claims the extraordinary circumstances described in subparagraph (A) apply.. (b)ApplicabilityThe amendment made by subsection (a) shall apply to any claim for damage to or loss of property that is covered by flood insurance made available under the National Flood Insurance Program that is pending on, or made after, the date of enactment of this Act.
 418.Engineer oversight and certificationPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by section 412, is amended by adding at the end the following:
				
					1351.Oversight and certification of engineers
 (a)DefinitionIn this section, the term covered engineering services means engineering services provided in connection with insurance coverage provided under this title.
 (b)QualificationsThe Administrator shall require that any individual who provides covered engineering services, including services in connection with assessing any claim for losses covered by a policy for that coverage, shall—
 (1)have registered with and certified to the Administrator that the engineer is professionally licensed to practice as an engineer in the State in which the engineer is providing the covered engineering services;
 (2)have expertise in a particular discipline of engineer or act within the area of the competency of the engineer, as the Administrator shall require; and
 (3)be certified by the Administrator pursuant to subsection (c). (c)Certification by FEMA (1)RequirementThe Administrator shall carry out a program to certify engineers as qualified to provide covered engineering services.
 (2)ContentsThe program carried out under paragraph (1) shall— (A)include an initial training seminar;
 (B)provide such standards and testing requirements as the Administrator shall establish; and (C)require an annual renewal of certification through continuing education.
								(d)Fees
 (1)Standardized scheduleThe Administrator shall establish a standardized fee schedule for all covered engineering services, which shall be similar to the fee schedule of the Administrator used for companies adjusting claims under insurance coverage provided under this title.
 (2)ReimbursementAny reimbursement or other allowance, payment, or compensation provided by the Administrator to a Write Your Own company with respect to covered engineered services may not exceed the applicable standardized fees for those services established under paragraph (1).
 (e)Identification numbersThe Administrator shall establish a system to provide a unique numerical identifier for each engineer who provides covered engineering services to assist in tracking past performance in the provision of those services.
 (f)Submission of documentationWith respect to a Write Your Own company, the Administrator shall— (1)require the Write Your Own company to obtain from each provider of covered engineering services for the Write Your Own company, including any subcontractor—
 (A)documentation sufficient to itemize and disaggregate the costs and fees for those services, including the costs and fees for any subcontractor; and
 (B)all photos, notes, draft reports, and other documentation relating to providing those services in connection with a claim under insurance coverage provided under this title;
 (2)make available to the Write Your Own company— (A)the fee schedule established under subsection (d)(1); and
 (B)such other information as may be necessary to enable the Write Your Own company to determine whether the costs and fees charged by providers of covered engineering services are reasonable in relation to the services provided; and
 (3)require the Write Your Own company to make available to the Administrator, before any reimbursement or other allowance, payment, or compensation is provided to the Write Your Own company in connection with covered engineering services provided, all supporting documentation relating to those services..
 419.Engineer reportsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 417, is amended by adding at the end the following:
				
					(i)Final engineering reports
 (1)DefinitionsIn this subsection— (A)the term covered claim means any claim for losses covered by a policy for flood insurance coverage provided under this title; and
 (B)the term final engineering report means an engineering report, survey, or other document in connection with a covered claim that— (i)is based on the on-site inspection;
 (ii)contains final conclusions with respect to an engineering issue or issues involved in the claim; and
 (iii)is signed by the responsible in charge or affixed with the seal of the responsible in charge, or both.
 (2)Prohibition on manipulation and transmission to third partiesThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any covered claim, the final engineering report—
 (A)may not— (i)include alterations by, or at the request of, anyone other than the responsible in charge for the report; or
 (ii)be transmitted to any other person before the final engineering report is transmitted to the policyholder who submitted the covered claim; and
 (B)shall include a certification, signed by the responsible in charge for the final engineering report, that the final engineering report does not contain any alterations described in subparagraph (A).
 (3)Transmission of report without approvalA Write Your Own company or a national flood insurance program direct servicer may, without obtaining further review or approval by the Administrator, transmit to a policyholder a final engineering report in the possession of the Write Your Own company or the direct servicer in connection with a covered claim submitted by the policyholder..
			420.Improved training of agents and adjusters
				(a)Agent training
 (1)In generalThe Administrator shall require each insurance agent that issues standard flood insurance policies on behalf of the National Flood Insurance Program (under the Write Your Own Program) or directly from the National Flood Insurance Program to take—
 (A)an introductory course that instructs insurance agents on how to fill out an application for a flood insurance policy; and
 (B)annual continuing education courses on— (i)any changes in the flood insurance manual or the National Flood Insurance Program Elevation Certificate—
 (ii)any increased costs of compliance; (iii)flood insurance mapping; and
 (iv)any other modifications to the National Flood Insurance Program that influence the rating of a flood insurance policy.
 (2)Record of trainingThe Administrator shall maintain a record of each insurance agent that takes a course described in subparagraph (A) or (B) of paragraph (1).
					(b)Certification of adjusters
 (1)In generalEach insurance claims adjuster acting as an insurance agent for a Write Your Own company shall— (A)by certified by the Administrator to act as an insurance agent; or
 (B)act under the direct supervision of an insurance claims adjuster certified under the National Flood Insurance Program.
						(2)Online course
 (A)In generalEach insurance claims adjuster responding to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) shall, if determined appropriate by the Federal coordinating officer operating in the affected area, take an online refresher course provided by the Administrator to prepare the insurance claims adjuster for the unique circumstances of the major disaster.
 (B)Record of trainingThe Administrator shall maintain a record of each insurance claims adjuster that takes an online refresher course described in subparagraph (A).
 (c)Local floodplain managersEach regional office of the Federal Emergency Management Agency shall— (1)provide training to local floodplain managers in the region on the responsibilities and procedures of local floodplain managers with respect to conducting substantial damage and substantial improvement determinations; and
 (2)work with applicable State agencies to provide the training described in paragraph (1) and verify that local floodplain managers are completing the training.
					421.Agent Advisory Council
 Part C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by section 418, is amended by adding at the end the following:
				
					1352.Agent Advisory Council
 (a)EstablishmentThere is established a council to be known as the Agent Advisory Council (in this section referred to as the Council).
						(b)Membership
 (1)MembersThe Council shall consist of— (A)the Administrator, or the designee of the Administrator; and
 (B)13 additional members appointed by the Administrator or the designee of the Administrator, of whom— (i)1 shall be a member of the National Association of Insurance Commissioners;
 (ii)1 shall be a member of the Independent Insurance Agents and Brokers of America; (iii)1 shall be a member of the National Association of Professional Insurance Agents;
 (iv)1 shall be a member of United Policyholders; (v)1 shall be a representative of the Emergency Management Institute of the Federal Emergency Management Agency;
 (vi)1 shall be a representative of the Office of the Flood Insurance Advocate of the Federal Emergency Management Agency;
 (vii)1 shall be a representative of a national flood insurance program direct servicer; (viii)1 shall be a representative of a recognized professional association or organization representing homebuilders or land developers;
 (ix)1 shall be a representative of a recognized professional association or organization representing the real estate industry;
 (x)2 shall be representatives of Write Your Own companies that are in good standing with the Administrator; and
 (xi)2 shall be at-large members. (2)Qualifications (A)In generalEach member of the Council shall have experience with—
 (i)contacting policyholders under the national flood insurance program, including with respect to applying for flood insurance and processing a claim for damage to or loss of property that is covered by flood insurance; and
 (ii)riverine and coastal flood insurance policies. (B)ConsiderationsThe Administrator shall, to the maximum extent practicable, ensure that the membership of the Council has a balance of governmental and private members, and includes geographic diversity.
 (C)Conflicts of interestA member of the Council— (i)may not, while serving on the Council, be employed or retained—
 (I)by a Federal Emergency Management Agency contractor or consultant; or (II)by a nongovernmental entity that was awarded a Federal grant during the 5-year period preceding the date on which the member was appointed to the Council; and
 (ii)may not have been employed by a Federal Emergency Management Agency contractor or consultant during the 5-year period preceding the date on which the member was appointed to the Council.
 (3)ConsultationIn appointing a member of the Council from an entity described in clauses (i) through (viii) of paragraph (1)(B), the Administrator or the designee of the Administrator, as applicable, shall consult with the entity.
 (4)ChairpersonThe members of the Council shall elect 1 member to serve as the chairperson of the Council (in this section referred to as the Chairperson).
 (c)DutiesThe Council shall— (1)provide recommendations to the Administrator on—
 (A)improving the customer experience for policyholders under the national flood insurance program; (B)training insurance agents that issue flood insurance policies; and
 (C)improving the processing and handling of claims for damage to or loss of property that is covered by flood insurance; and
 (2)submit an annual report to the Administrator that includes— (A)a description of the activities of the Council; and
 (B)a summary of recommendations made by the Council to the Administrator. (d)Compensation (1)In generalExcept as provided in paragraph (2), a member of the Council shall receive no additional compensation for serving on the Council.
 (2)Travel expensesEach member of the Council may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Council.
							(e)Meetings and actions
							(1)Meetings
 (A)In generalThe Council shall meet not less frequently than twice each year at the request of the Chairperson or a majority of the members of the Council.
 (B)Initial meetingThe Administrator, or a designee of the Administrator, shall request and coordinate the initial meeting of the Council.
 (2)Action by majority voteThe Council may take action by a vote of the majority of the members. (f)OfficersThe Chairperson may appoint officers to assist in carrying out the duties of the Council under subsection (c).
 (g)StaffUpon the request of the Chairperson, the Administrator may detail, on a nonreimbursable basis, personnel of the Office of the Flood Insurance Advocate of the Federal Emergency Management Agency to assist the Council in carrying out the duties of the Council.
 (h)PowersIn carrying out this section, the Council may hold hearings, receive evidence and assistance, provide information, and conduct research as the Council considers appropriate.
 (i)Report to Congress and OMBThe Administrator shall, on an annual basis, submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Director of the Office of Management and Budget a report on—
 (1)the recommendations made by the Council; and (2)any recommendations made by the Council during the year covered by the report that, as of the date on which the report is submitted, have been deferred or not acted upon, together with an explanatory statement with respect to those recommendations.
 (j)Applicability of the Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.. 422.Efficient use of mitigation dollarsSection 1315(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(b)) is amended by adding at the end the following:
				
					(5)Regional coordinator
 (A)In generalThe Administrator shall appoint a regional coordinator in each region served by a Regional Office (as defined in section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311)) to provide technical assistance to small communities to enable those communities to effectively participate in and benefit from the community rating system program.
 (B)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph, which shall remain available until expended..
 423.Improved disclosure requirementsChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by section 414, is amended by adding at the end the following:
				
					1328.Disclosure in lease of property
 (a)In generalNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with relevant Federal agencies, shall promulgate regulations requiring the disclosure of information relating to the flood risk and flood insurance coverage of any property that is offered for lease in accordance with subsection (b).
 (b)Information disclosedThe regulations promulgated under subsection (a) shall require that, before the lessee is obligated under any contract to lease property, the lessor shall provide a written disclosure to the lessee that describes—
 (1)the flood zone classification of the property; (2)whether the property is covered by flood insurance; and
 (3)the availability of contents coverage under the national flood insurance program.. 424.Amendments to Financial Assistance/Subsidy ArrangementThe Administrator shall amend the Write Your Own company Financial Assistance/Subsidy Arrangement to implement the requirements of sections 405, 406, 409, 412, 413, 415, 416, 417, 418, 419, and 420 of this Act, and any amendments made by those sections.
 425.Technical and conforming amendmentsSection 1370 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121) is amended— (1)in paragraph (14), by striking and at the end;
 (2)in paragraph (15), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (16)the term Write Your Own company means a company that participates in the Write Your Own Program; and (17)the term Write Your Own Program means the cooperative undertaking between the insurance industry and the Federal Insurance and Mitigation Administration that allows participating property and casualty insurance companies to write and service standard flood insurance policies..
				